The following opinion was filed March 30, 1909:
Marshai/l, J.
The record presents the single question of' whether there was evidence sufficient to carry the case to the-jury on the issue respecting whether plaintiff was induced by fraud to sign the release. In reviewing such a question, upon appeal, it is elementary that the decision of the trial court, must prevail unless it appears from the record to be clearly wrong.
The evidence has been carefully examined, resulting in our being unable to reach a conclusion that the trial court, plainly, committed error. It does not seem best to state such evidence in detail, showing by discussion thereof justification for-such conclusion. Such discussion would add very little, if anything, to the force of the decision and would furnish very little, if any, assistance in the disposition of future cases,, since no two can be reasonably expected to be alike as to facts. This case, in our judgment, was properly considered by the trial court as ruled in favor of defendant by Steffen v. Supreme Assembly of Defenders, 130 Wis. 485, 110 N. W. 401,. and similar cases. It was there said, with reference to avoiding a settlement evidenced by a signed writing: “To accom*615plish impeachment of a formal written instrument on” the ground of fraud or mistake “the proof must be clear and convincing beyond reasonable controversy.” Treating of a similar matter in Kowalke v. Milwaukee E. R. & L. Co. 103 Wis. 472, 480, 79 N. W. 762, 765, the court said:
“The question in each such case is, Did the minds of the parties meet upon the understanding of the payment and acceptance of something in full settlement of defendant’s liability? .If they did, without fraud or unfair conduct on either side, the contract must stand, although subsequent events may show that either party made a bad bargain, because of a wrong estimate of the damages which would accrue.”
It was in the light of such adjudications as those specifically referred to and others of a similar character, that the trial court reached the conclusion that the fact, if it be a fact, of appellant’s injuries proving more severe than was supposed at the time of the settlement, could have no bearing upon the efficiency of the release, and that no case was made warranting a finding that appellant was imposed upon by respondent.
By tHe Court. — The judgment is affirmed.
Winslow, C. J., took no part.
A motion for a rehearing was denied June 3, 1909.